DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on August 16, 2019
Claims 1-13 are pending. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“ a reception unit” and “a display controller” of indep. claim 1; and 
“display means”, “reception means” and “display control means” of indep. claim 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation(s) of: “ a reception unit” and “a display controller” of indep. claim 1; and “display means”, “reception means” and “display control means” of indep. claim 13,  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function or why there is no clear linkage between the structure, material, or acts and the function.  For example, it is unclear whether the claimed limitation of “reception unit” (from claim 1) is referring to “operation reception unit 35” of Fig. 3, and “display controller” is referring to “the controller 31” of Fig. 3 since the terminologies used are different.  In addition, there is no explicit association with structural descriptions found in the original disclosure relating to “display means”, “reception means” and “display control means”.   Therefore, it is submitted that (i) the disclosure is devoid of any structure that performs the function in the claim, and/or (ii) no association between the structure and the function can be found in the specification) Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Further, the issue found in indep. claim 1 also affects the corresponding dependent claims 2-11.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirasawa (U.S. Pub. No. 2018/0234564 A1).
With regard to claim 1, the claim is drawn to an information processing apparatus (see Hirasawa, i.e. in Fig. 1, disclose the function execution apparatus 10 and further see para. 21 for additional details) comprising: 
The display 13 includes a display device (e.g., a liquid crystal display device and an organic EL display device) configured to display an image thereon. The input I/F 14 includes input devices configured to accept various kinds of input operations. The input devices include a power button 5, a numeric keypad 6, a back button 7, a home button 8, a stop button 9, and a touch panel 14a (see FIG. 2). The touch panel 14a is disposed in an image display area of the display device of the display 13”); 
a reception unit that receives a collective deletion instruction as an instruction for collectively deleting the plurality of screen display elements displayed by the display (see Hirasawa, i.e. in Fig. 1, disclose the 1st and 2nd communication I/F 18 and 19, and further in para. 33-34, discloses that “…[0034] The second communication I/F 19 is configured to communicate with external devices via a communication network 100. In the illustrative embodiment, the communication network 100 may be a public telephone network. In the illustrative embodiment, the function execution apparatus 10 performs data communication using the facsimile function, basically via the second communication I/F 19”;  in addition, in Fig.1, further disclose the input I/F 14, and correspondingly in para. 16-17, discloses that “…The input I/F 14 includes input devices configured to accept various kinds of input operations. The input devices include a power button 5, a numeric keypad 6, a back button 7, a home button 8, a stop button 9, and a touch panel 14a (see FIG. 2). The touch panel 14a is disposed in an image display area of the display device of the display 13. [0027] The touch panel 14a may detect an indicating operation of bringing an indicator in contact with or in proximity to the image display area of the display 13. Namely, when the indicating operation is performed to indicate, by the indicator, a specific the collective deletion button 66 (or “delete all” icon) for collectively deleting all icons included in all the tab screens); and 
a display controller that performs, in response to reception of the collective deletion instruction by the reception unit, in a case where the plurality of screen display elements for which the collective deletion instruction is issued satisfy a predetermined condition, control such that a plurality of confirmation screens for confirming whether or not deletion is to be made, the plurality of confirmation screens including different information contents, are displayed on the display on a step-by-step basis (see Hirasawa, i.e. in Fig. 1, disclose the controller 11, and in para. 28, disclsoes that in para. 28-29, disclose that “[0028] The controller 11 may receive the positional information output from the touch panel 14a. Based on the received positional information, the controller 11 may detect whether an indicating operation using the indicator is being performed. Further, when an indicating operation using the indicator is being performed, the controller 11 may detect where is a specific position indicated by the indicating operation, and may detect at least one kind of particular operation using the indicator as the indicating operation. [0029] As particular operations detectable by the controller 11, at least a tapping operation is cited. The tapping operation is an operation of, after performing an indicating operation using the indicator, separating the indicator away from a specific position indicated by the indicating operation. Examples of the indicator for performing the indicating operation may include a finger and a particular indication device such as a stylus”; and further in Fig. 5A-5B, 6A-6B and in para. 94, discloses that “[0094] The collective deletion button 66 is for collectively deleting all icons included in all the tab screens respectively associated with all the tabs. When the collective deletion button 66 is tapped [could be interpreted as “the predetermined condition”] in a state where any icon is not selected [this could also be interpreted as “the predetermined condition” due to its broad scope], a confirmation screen is displayed to confirm whether the user really wishes to collectively delete all icons included in all the tab screens respectively associated with all the tabs. When the user performs, on the confirmation screen, an operation to affirm that the user really wishes to collectively delete all icons included in all the tab screens respectively associated with all the tabs, all icons included in all the tab screens respectively associated with all the tabs are deleted. In other words, all icons included in all the tab screens respectively associated with one of all the tabs are changed to unregistered icons”). 
With regard to claim 2, the claim is drawn to the information processing apparatus according to claim 1, wherein the plurality of confirmation screens include a first confirmation screen for indicating general precautions for execution of the collective deletion instruction for the plurality of screen display elements and then confirming whether or not the deletion is to be made (see Hirasawa, i.e. in para. 94, discloses that “…When the user performs, on the confirmation screen, an operation to affirm that the user really wishes to collectively delete all icons included in all the tab screens respectively associated with all the tabs, all icons included in all the tab screens respectively associated with all the tabs are deleted. In other words, all icons included in all the tab screens respectively associated with one of all the tabs are changed to unregistered icons”) and 
a second confirmation screen for indicating a problem which will occur when a screen display element actually included in the plurality of screen display elements for which a current deletion instruction is issued is deleted and then confirming whether or not the deletion is to be 
With regard to claim 3, the claim is drawn to the information processing apparatus according to claim 2, wherein the first confirmation screen is a confirmation screen for notifying that a problem will occur when a screen display element for performing processing of contents set in advance by a user or a screen display element having a specific function which will be invalidated by the deletion is included in the plurality of screen display elements to be collectively deleted and then confirming whether or not the deletion is to be made (see Hirasawa, i.e. in para. 94, disclose that “The collective deletion button 66 is for collectively deleting all icons included in all the tab screens respectively associated with all the tabs. When the collective deletion button 66 is tapped in a state where any icon is not selected, a confirmation screen is displayed to confirm whether the user really wishes to collectively delete all icons included in all the tab screens respectively associated with all the tabs”; also see para. 58-59 and etc.).
With regard to claim 4, the claim is drawn to the information processing apparatus according to claim 1, wherein the plurality of confirmation screens are a plurality of confirmation screens for indicating, for each type of problem occurring by deletion of a screen display element, a reason for the occurrence of the problem and then confirming whether or not the deletion is to be made (see Hirasawa, i.e. in para. 59, discloses that “[0059] When a regular shortcut icon is tapped, a corresponding confirmation screen is displayed. Thereby, the user may . 
With regard to claim 5, the claim is drawn to the information processing apparatus according to claim 4, wherein the plurality of confirmation screens for indicating, for each type of problem occurring by deletion of a screen display element, a reason for the occurrence of the problem (see Hirasawa, i.e. in Fig. 9A and in para. 129, discloses that “ [0129] In S130, the controller 11 determines whether the administrator button 28 on the standby screen 25 has been tapped. When determining that the administrator button 28 has been tapped (S130: Yes), the controller 11 performs the aforementioned authentication process (S140). Then, when the authentication conditions are satisfied (e.g., an input password is coincident with a previously-registered specific password), and the authentication process is successfully done, the controller 11 controls the display 13 to display the standby screen setting screen 60 (S150)”; and in para. 94, discloses that “[0094] The collective deletion button 66 is for collectively deleting all icons included in all the tab screens respectively associated with all the tabs. When the collective deletion button 66 is tapped in a state where any icon is not selected, a confirmation screen is displayed to confirm whether the user really wishes to collectively delete all icons included in all the tab screens respectively associated with all the tabs…”), and then confirming whether or not the deletion is to be made include plural confirmation screens among a confirmation screen for indicating that it will take time to recreate a screen display element to recover the deleted screen display element, a confirmation screen for indicating that deletion of the screen display element will affect other users, and a confirmation screen for indicating that a valid specific function will be invalidated by deletion of the screen display element (see Hirasawa, i.e. in para. 58-59, disclose that “[0058] The shortcut icons are further classified into two types of icons, i.e., regular shortcut icons and one-touch shortcut icons. Each of the regular shortcut icons is configured to, when tapped, once display a particular confirmation screen without beginning a registered shortcut function immediately after being tapped. [0059] When a regular shortcut icon is tapped, a corresponding confirmation screen is displayed. Thereby, the user may confirm and change setting values for a registered shortcut function via the confirmation screen. Then, after the confirmation screen is displayed, the registered shortcut function is started in response to a particular operation to start the registered shortcut function being performed”; and in para. 94, discloses that “when the user performs, on the confirmation screen, an operation to affirm that the user really wishes to collectively delete all icons included in all the tab screens respectively associated with all the tabs, all icons included in all the tab screens respectively associated with .
With regard to claim 6, the claim is drawn to the information processing apparatus according to claim 1, wherein the collective deletion instruction received by the reception unit is an instruction for deleting a page in which the plurality of screen display elements are arranged (see Hirasawa, i.e. in Fig. 5-6, and in para. 94, discloses that “[0094] The collective deletion button 66 is for collectively deleting all icons included in all the tab screens respectively associated with all the tabs. When the collective deletion button 66 is tapped in a state where any icon is not selected, a confirmation screen is displayed to confirm whether the user really wishes to collectively delete all icons included in all the tab screens respectively associated with all the tabs. When the user performs, on the confirmation screen, an operation to affirm that the user really wishes to collectively delete all icons included in all the tab screens respectively associated with all the tabs, all icons included in all the tab screens respectively associated with all the tabs are deleted. In other words, all icons included in all the tab screens respectively associated with one of all the tabs are changed to unregistered icons”). 
With regard to claim 7, the claim is drawn to the information processing apparatus according to claim 6, wherein the instruction for deleting the page is an instruction for collectively deleting all the screen display elements arranged in a same layer (see Hirasawa, i.e. in Fig. 5-6, and in para. 94, discloses that “[0094] The collective deletion button 66 is for collectively deleting all icons included in all the tab screens respectively associated with all the tabs. When the collective deletion button 66 is tapped in a state where any icon is not selected, a confirmation screen is displayed to confirm whether the user really wishes to collectively delete all icons included in all the tab screens respectively associated with all the tabs. When the user all icons included in all the tab screens respectively associated with all the tabs are deleted. In other words, all icons included in all the tab screens respectively associated with one of all the tabs are changed to unregistered icons…”). 
With regard to claim 8, the claim is drawn to the information processing apparatus according to claim 6, wherein the instruction for deleting the page is an instruction for collectively deleting screen display elements that are visible on the screen among all the screen display elements arranged in a same layer (as discussed above, in Fig. 5-6 and in para. 95, the elements being collectively deleted are illustrated to be “visible on the screen”, i.e. in fig. 5A, first icon 41 of Fax, second icon of 42 of Copy and etc.). 
With regard to claim 10, the claim is drawn to the information processing apparatus according to claim 1, wherein in a case where all the plurality of screen display elements for which the collective deletion instruction is issued are screen display elements in which no problem occurs even when the plurality of screen display elements are deleted, the display controller performs control such that a confirmation screen for confirming whether or not the deletion is to be made is displayed once on the display or the confirmation screen is not displayed (see Hirasawa, i.e. in para. 58-59, discloses that “[0058] The shortcut icons are further classified into two types of icons, i.e., regular shortcut icons and one-touch shortcut icons. Each of the regular shortcut icons is configured to, when tapped, once display a particular confirmation screen without beginning a registered shortcut function immediately after being tapped. [0059] When a regular shortcut icon is tapped, a corresponding confirmation screen is displayed. Thereby, the user may confirm and change setting values for a registered shortcut .
With regard to claim 11, the claim is drawn to the information processing apparatus according to claim 10, wherein the screen display element in which no problem occurs even when the screen display element is deleted is a screen display element corresponding to a basic function prepared in advance (see Hirasawa, i.e. 58-59, discloses that “[0058] The shortcut icons are further classified into two types of icons, i.e., regular shortcut icons and one-touch shortcut icons. Each of the regular shortcut icons is configured to, when tapped, once display a particular confirmation screen without beginning a registered shortcut function immediately after being tapped. [0059] When a regular shortcut icon is tapped, a corresponding confirmation screen is displayed. Thereby, the user may confirm and change setting values for a registered shortcut function via the confirmation screen. Then, after the confirmation screen is displayed, the . 
With regard to claim 12, the claim is drawn to a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: receiving a collective deletion instruction as an instruction for collectively deleting a plurality of screen display elements displayed on a screen; and performing, in response to reception of the collective deletion instruction by the receiving, in a case where the plurality of screen display elements for which the collective deletion instruction is issued satisfy a predetermined condition, control such that a plurality of confirmation screens for confirming whether or not deletion is to be made, the plurality of confirmation screens including different information contents, are displayed on a step-by-step basis (instant claim is similarly rejected for at least the rationales set forth in discussions of claim 1 above, also incorporated by reference herein; in addition, in Hirasawa, i.e. in para. 9, discloses that “[0009] According to aspects of the present disclosure, further provided is a non-transitory computer-readable medium storing computer-readable instructions that are executable by a processor connected with a display and a touch panel configured to detect an indicating operation to indicate a position on the display. The instructions are configured to, when executed by the processor, cause the processor to execute a plurality of functions and perform a particular control process. The particular control process includes a standby screen displaying process including controlling the display to display a standby screen, the standby screen including a tab display area to display a plurality of tabs, and a tab screen display area to display a tab screen corresponding to a selected tab of the plurality of tabs, the plurality of tabs being associated with a plurality of tab screens, respectively…”; also see claims 10-16 from Hirasawa additionally).
With regard to claim 13, the claim is drawn to an information processing apparatus (see Hirasawa, i.e. in Fig. 1, disclose the function execution apparatus 10 and further see para. 21 for additional details) comprising:
display means for displaying, as components displayed on a screen, a plurality of screen display elements on the screen (see Hirasawa, i.e. in Fig. 1, disclose the display 13, and further in para. 26, discloses that “[0026] The display 13 includes a display device (e.g., a liquid crystal display device and an organic EL display device) configured to display an image thereon. The input I/F 14 includes input devices configured to accept various kinds of input operations. The input devices include a power button 5, a numeric keypad 6, a back button 7, a home button 8, a stop button 9, and a touch panel 14a (see FIG. 2). The touch panel 14a is disposed in an image display area of the display device of the display 13”);
reception means for receiving a collective deletion instruction as an instruction for collectively deleting the plurality of screen display elements displayed by the display means (see Hirasawa, i.e. in Fig. 1, disclose the 1st and 2nd communication I/F 18 and 19, and further in para. 33-34, discloses that “…[0034] The second communication I/F 19 is configured to communicate with external devices via a communication network 100. In the illustrative embodiment, the communication network 100 may be a public telephone network. In the illustrative embodiment, the function execution apparatus 10 performs data communication using the facsimile function, basically via the second communication I/F 19”;  in addition, in Fig.1, further disclose the input I/F 14, and correspondingly in para. 16-17, discloses that “…The input I/F 14 includes input devices configured to accept various kinds of input operations. The input devices include a power button 5, a numeric keypad 6, a back button 7, a home button 8, a stop button 9, and a touch panel 14a (see FIG. 2). The touch panel 14a is disposed in an image display area of the 
display control means for, in response to reception of the collective deletion instruction by the reception means, in a case where the plurality of screen display elements for which the collective deletion instruction is issued satisfy a predetermined condition, controlling such that a plurality of confirmation screens for confirming whether or not deletion is to be made, the plurality of confirmation screens including different information contents, are displayed on the display means on a step-by-step basis (see Hirasawa, i.e. in Fig. 1, disclose the controller 11, and in para. 28, disclsoes that in para. 28-29, disclose that “[0028] The controller 11 may receive the positional information output from the touch panel 14a. Based on the received positional information, the controller 11 may detect whether an indicating operation using the indicator is being performed. Further, when an indicating operation using the indicator is being performed, the controller 11 may detect where is a specific position indicated by the indicating operation, and may detect at least one kind of particular operation using the indicator as the indicating operation. [0029] As particular operations detectable by the controller 11, at least a tapping operation is cited. The tapping operation is an operation of, after performing an indicating operation using the indicator, separating the indicator away from a specific position indicated by the indicating operation. Examples of the indicator for performing the indicating operation may include a finger and a particular indication device such as a stylus”; and further in Fig. 5A-5B, 6A-6B and in para. 94, discloses that “[0094] The collective deletion button 66 is for collectively deleting all icons included in all the tab screens respectively associated with all the tabs. When the collective deletion button 66 is tapped [could be interpreted as “the predetermined condition”] in a state where any icon is not selected [this could also be interpreted as “the predetermined condition” due to its broad scope], a confirmation screen is displayed to confirm whether the user really wishes to collectively delete all icons included in all the tab screens respectively associated with all the tabs. When the user performs, on the confirmation screen, an operation to affirm that the user really wishes to collectively delete all icons included in all the tab screens respectively associated with all the tabs, all icons included in all the tab screens respectively associated with all the tabs are deleted. In other words, all icons included in all the tab screens respectively associated with one of all the tabs are changed to unregistered icons”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa as applied to claim 1 above, and further in view of Fang (U.S. Pub. No. 2016/0239200 A1).
	With regard to claim 9, the claim is drawn to the information processing apparatus according to claim 1, wherein the collective deletion instruction received by the reception unit is an instruction for deleting a folder including the plurality of screen display elements. 
	The teachings of Hirasawa do not explicitly disclose the aspect relating to “…an instruction for deleting a folder including the plurality of screen display elements”. 
	However, Fang discloses an analogous invention relates to a system and method for user interfaces, and, in particular, to a system and method for multi-touch gestures (see Fang, i.e. para. 1 and etc.).  More specifically, in Fang, i.e. in Fig. 2A, 3A, 4, 7, 12 (step 264) and etc., illustrates the folder icon 296, and further in para. 63, discloses that “[0063] In step 264, an operation is performed on multiple objects in accordance with the multi-touch gesture detected in step 266. In one example, multiple applications are launched by performing a multi-touch gesture on multiple icons. The applications associated with the touched icons are launched. Two, three, four, or more applications may be opened in multiple windows. Multiple objects, for example multiple icons, multiple folders, or multiple files, may be combined in a folder based on a multi-touch gesture. In another example, multiple pictures may be combined to form a single picture from a multi-touch gesture. In an additional example, multiple applications and/or windows are closed with a single multi-touch gesture. A layout of objects, such as icons, pictures, windows, files, folders, or other objects may be adjusted based on a multi-touch gesture. For example, the objects may be rotated or dragged. Objects may be dropped into a folder for organization or into a trash can for deletion. A menu with multiple options for operations to be performed on multiple objects may pop up. The user can then select an operation to perform on the objects. For example, a menu with options to delete, cut, copy, or share pictures may be used in gallery application. A menu with options may pop up when icons, or folders, are selected by a multi-touch gesture. Different options for operations may be used for different types of objects. When icons are selected, operations may include opening, deleting, or forming a folder. For example, when pictures are selected, operations may include deleting, cutting, copying, and sharing. In another example, icons, applications associated with icons, files, or folders are deleted. In one example, different operations are performed on different objects”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirasawa to include the limitation(s) discussed and also taught by Fang, to further include the teachings of using the multi-gestures on the touch screen to further manage not just one object, but also the multiple objects and folders at once, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to user interface arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirasawa by the teachings of Fang, and to incorporate the limitation(s) discussed and also taught by Fang, thereby to further increase the user-friendliness in managing the screen elements (such as icons, folders and etc.) in an efficient and intuitive manner.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato
Kusano et al. (U.S. Pub. No. 2018/0088779 A1, Fuji Xerox) disclose an invention relates to an information processing apparatus and a non-transitory computer readable medium. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACKY X ZHENG/Primary Examiner, Art Unit 2675